755 A.2d 1167 (2000)
165 N.J. 201
In the Matter of Edward LAWSON, Jr., an Attorney at Law.
Supreme Court of New Jersey.
August 10, 2000.

O R D E R
EDWARD LAWSON, JR., of GUTTENBERG, who was admitted to the bar of this State in 1992, and who thereafter was temporarily suspended from the practice of law by Order of this Court dated February 2, 1999, and who remains suspended at this time, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that EDWARD LAWSON, JR., is disbarred by consent, effective immediately; and it is further
ORDERED that respondent's name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that the Office of Attorney Ethics shall transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by EDWARD LAWSON, JR., which funds were restrained from disbursement by this Court's Order of February 2, 1999, and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys.
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.